Title: To James Madison from James Leander Cathcart, 6 March 1804 (Abstract)
From: Cathcart, James Leander
To: Madison, James


6 March 1804, Leghorn. No. 3. Encloses “a copy of my correspondence with Comodore Preble & others, since my last of the 1st: of February.”

“I have not heard from Colonel Lear since I parted with him! but my anxiety has been in some measure reliev’d by Come. Preble’s letters, as the[y] inform me that he has receiv’d the sundry communications which I forwarded to him in the United States brig Siren which authorizes me to suppose that the cash & jewels &ca: which I forwarded to Algiers have arrived safe, no doubt the great pressure of business attending the reception of a new Consul has prevented their being acknowledged in due season.… I have not receiv’d a line from Mr: Davis notwithstanding I gave him positive orders to write to the Comodore & myself by every opportunity; he has usurped that Consulate by his intrigues & submission to the will of the Bashaw’s minister, if government permits him to retain it (which I can’t think possible) it will exhibit but poor encouragement to those who are disposed to execute the dutys of their office with zeal & fidelity, as it will not only expose them to the insolence of the Bashaw & his ministers but likewise to the intrigues of every pretender to the Consulate who has art & meaness sufficient to persuade those Barbarians that he will be more subservient to their interests than his predecessor & consequently induce his nation to make greater sacrifices, & by Government acquiesceing in this instance it will stimulate the Bashaw’s avarice & induce him to change the Consul on the most frivolous occasion, were it only to produce a Consular present for his people, as he will be persuaded that he may do it with impunity.
“The gift of a Frigate is the Bashaw of Tunise’s terms of Peace, without which, peace with Tripoli will be the signal for War with Tunis, & concessions to either of those Regencys will be the means of increasing the terms of our Peace with Algiers, & every two or three years we shall be embroil’d with one or other of them, at this moment nothing prevents up [sic] from a War with Tunis but our being at War with Tripoli.”
 

   
   RC and enclosures (DNA: RG 59, CD, Tripoli, vol. 2). RC 2 pp. For enclosures (23 pp.; docketed by Wagner: “James L. Cathcart / 1 March 1804. / recd. 22 May / Note. Some of the enclosures were received before. / Particulars of Com. Preble’s prize.”), see n. 1.



   
   Cathcart enclosed copies of Preble to Cathcart, 4 Jan. 1804 (see Cathcart to JM, 1 Feb. 1804, and n. 3); Cathcart to Preble, 30 Jan. 1804 (see ibid.); specifications and prices for four gunboats (in Italian and English; printed in Knox, Naval Documents, Barbary WarsDudley W. Knox, ed., Naval Documents Related to the United States Wars with the Barbary Powers (6 vols.; Washington, 1939–44)., 3:373); Cathcart to Preble, 19 Feb. 1804 (printed ibid., 3:435–37), enclosing and discussing plans (in Italian and English) for a “Gun & Mortar Boat,” describing a missed opportunity to purchase mortars, and commenting that he had written to France and Genoa for more information and would need instructions for obtaining cash should he be commissioned to buy the boats; Cathcart to Preble, 20 Feb. 1804, stating, in answer to Preble’s 4 Jan. request for information about Joseph Barnes, that Barnes, the U.S. consul for Sicily, was at Leghorn with his partner, “Mr. Newton,” and adding that he knew nothing personally of Barnes, having only heard stories in which he placed no credence; Cathcart to Preble, 27 Feb. 1804 (printed ibid., 3:458–59), stating that the obstacles to having the boats built in France were so great that it would be easier to obtain them in Italy and covering extracts from his correspondence with Stephen Cathalan on the topic; an extract from a 3 Feb. 1804 letter from Cathcart to Cathalan (letter printed ibid., 3:383–84), asking Cathalan to obtain terms on which four gunboats and four mortar boats could be bought or built at Marseilles or Toulon; an extract from Cathalan to Cathcart, 16 Feb. 1804, stating that French law forbade the sale of any French-built merchant vessels or naval supplies to foreigners without permission from the ministry at Paris, the naval office at Marseilles, or the maritime prefect at Toulon, and that he had asked Robert Livingston to apply for such permission, suggesting that U.S. officers come to Toulon, which was the cheapest place in the Mediterranean to obtain well-built boats, to supervise the construction; Cathalan to Livingston, 13 Feb. 1804 (printed ibid., 3:406), enclosing Cathcart’s 3 Feb. 1804 letter and asking Livingston to obtain the required permission; Preble to Cathcart, 31 Jan. 1804 (printed ibid., 3:379), reporting the involvement of the Mastico’s captain in the looting of the Philadelphia and repeating his request for gunboats and mortar boats; Cathcart to Preble, 5 Mar. 1804, acknowledging receipt of Preble’s 31 Jan. letter on 29 Feb., stating that he had written immediately to Sir John Acton about the boats, acknowledging receipt of Preble’s news about the involvement of the Mastico in the Philadelphia incident, and describing in detail the customs of Barbary rulers in obtaining and sending gifts and tribute to the Grand Signior; and Cathcart to Acton, 5 Mar. 1804 (in Italian and English; printed ibid., 3:476), asking the Neapolitan government to lend or sell four gunboats and four mortar boats to the U.S. Navy and appointing John Mathieu as intermediary.


